Citation Nr: 1531700	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-50 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for squamous cell carcinoma of the left tonsil (tonsil cancer), with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his December 2009 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in August 2014 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file.

In February 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Unappealed July 2004 and December 2004 rating decisions denied service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure.

2.  The evidence received subsequent to the December 2004 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  The RO's July 2004 and December 2004 rating decisions that denied service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  

Additionally in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the August 2008 letter from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that a VA examination and etiological opinion have not been obtained for this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim, and thus there is no requirement to schedule a VA examination for a medical nexus opinion.

Furthermore, the Veteran was afforded a Board hearing in August 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, the Veteran's correct representative at that time.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., new and material evidence showing a nexus between the Veteran's current diagnosis and his active military service, to include his presumed herbicide exposure).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the 3-ring binder with evidence that the Veteran submitted at his August 2014 Board hearing.  This evidence was obtained and scanned into the Veteran's VBMS paperless claims file.  Additionally, the remand included readjudicating the Veteran's claim, which was accomplished in the May 2015 Supplemental SOC (SSOC).   Thus, there has been substantial compliance with the Board's remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure.

The RO denied the Veteran's petition to reopen his claim for service connection in the April 2009 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

By way of history, in a July 2004 rating decision, the RO denied service connection for a tonsil and lymph nodes condition.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision that same month.  In a December 2004 rating decision, the RO denied service connection for squamous cell carcinoma left tonsil with metastasis left upper neck and parotid gland due to herbicide exposure.  The Veteran submitted a NOD in April 2005.  The RO then issued a Statement of the Case (SOC) in January 2006.  He was advised of his appellate rights in a letter dated that same month.  The Veteran's claim was denied because his service treatment records (STRs) were negative for any treatment or diagnosis of squamous cell carcinoma left tonsil with metastasis.  There was
also no evidence to show that this condition was due to his military service or had its onset during his active military service.  Further, the claim was denied because the primary cite of the Veteran's cancer precluded any grant of service connection based on presumptive exposure to in-service herbicides, and there was no evidence to show that the Veteran's left tonsil was related to herbicide exposure.  The Veteran did not appeal the SOC and thus the July 2004 and December 2004 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In July 2008, the Veteran filed a claim to reopen his previously denied claim for service connection for tonsil cancer.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In this case, the following evidence has been added to the record since the December 2004 denial:  lay statements, unrelated VA examinations, unrelated VA Disability Benefits Questionnaire (DBQ), copies of pages from a book about the Vietnam War, photographs of the Veteran, Board hearing transcript, Internet articles regarding herbicide exposure, a map of the Republic of Vietnam, VA treatment records, and a July 2008 private medical opinion.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

However, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  The Veteran's claim was previously denied because there was no nexus between the Veteran's current tonsil cancer and his active military service, to include his presumed in-service herbicide exposure.  A review of the medical evidence reveals there is still no nexus.  The July 2008 private medical opinion from Dr. W.G. is new, but is essentially a replica of the prior April 2005 medical opinion from Dr. W.G. that was previously considered in the January 2006 SOC denial.  Specifically, in the April 2005 medical opinion, Dr. W.G. opined that the Veteran "has a history of Agent Orange exposure during his service in Vietnam, and I think that it is relevant to his cancer given that Agent Orange is a known carcinogen and is involved in the causation of squamous cell carcinoma of the tonsil."  Similarly, in July 2008, Dr. W.G. determined that the Veteran "has a history of Agent Orange exposure during his service in Vietnam, and I think that it is relevant to his cancer given that Agent Orange is a known carcinogen.  Given the inclusion of Carcinoma of the Larynx, Trachea and Lung in the Agent Orange program, I fail to see why the tonsil is not included."  The April 2005 medical opinion was previously found by the RO to be insufficient evidence to grant the Veteran's claim.  The July 2008 medical opinion does not provide any new conclusions or evidentiary support; instead, it is the same medical opinion that was received and considered previously.  Although new, the July 2008 medical opinion is not material to the Veteran's claim.

Likewise, the Veteran's testimony at the Board hearing in August 2014 and his lay statements submitted during the course of the appeal did not offer any additional material information or any substantive argument not previously considered by the RO in the July 2004 and December 2004 rating decisions.  The Veteran's general assertions that his current tonsil cancer was the result of herbicide exposure in service were previously considered.  Thus, the Board finds the Veteran's lay statements are cumulative and redundant and do not raise a reasonable possibility of substantiating his claim.  The remaining new evidence also does not provide a nexus opinion.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for tonsil cancer.  For all of these reasons, the Veteran's request to reopen his claim is denied.


ORDER

The claim of whether new and material evidence has been received to reopen a claim of service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure, is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


